Citation Nr: 0841720	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  08-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a dental disability, 
for treatment purposes.

(The issues of (1) entitlement to an initial compensable 
disability rating for bilateral hearing loss, for the period 
from September 27, 2004 through October 11, 2005, 
(2) entitlement to an increased disability rating for 
bilateral hearing loss, evaluated as 10 percent disabling 
from October 12, 2005, and (3) entitlement to service 
connection for Type-II diabetes mellitus, including as 
secondary to Agent Orange exposure, are the subject of a 
separate decision of the Board issued this date.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from May 1952 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his claim of 
entitlement to service connection for a dental disability, 
for treatment purposes.

Although the veteran was provided with a copy of the 
regulations governing a claim for service connection in the 
January 2008 statement of the case (SOC), that effort is 
insufficient under current case law.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), the Court found that proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  In addition, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In particular, the Board points out that the veteran did not 
receive VCAA notice which provided to the veteran an 
explanation of the evidence and information necessary to 
substantiate a claim of entitlement to service connection for 
a dental disability, for treatment purposes, including any 
notice required by Dingess/Hartman.  Such a defect is 
presumed to be prejudicial, as actual knowledge by the 
appellant of the information and evidence necessary to 
substantiate the claim has not been demonstrated.  In this 
regard, the Board points out that although the June 2008 SOC 
informed the veteran of the relevant regulations, it did not 
specifically inform him of any of the information and 
evidence that was necessary to substantiate a claim for 
service connection for a dental disability, for treatment 
purposes.  In view of the foregoing, the Board finds that the 
claim must be remanded for compliance with the VCAA and 
recent case law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to establish entitlement to service 
connection for a dental disability, for 
treatment purposes; (b) inform him of the 
information and evidence that VA will seek 
to provide; and (c) inform him of the 
information and evidence he is expected to 
provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  

Specifically, the appellant and his 
representative should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice of an effective date for 
the award of benefits will be assigned if 
service connection is awarded, consistent 
with Dingess/Hartman.  He should also be 
informed of which evidence, if any, he is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  

2.  If additional evidence is received, the 
RO should readjudicate the issue on appeal.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



